UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2011 Item 1: Schedule of Investments Vanguard Market Liquidity Fund Schedule of Investments As of November 30, 2011 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (59.4%) 2 Fannie Mae Discount Notes 0.050% 12/1/11 5,500 5,500 2 Fannie Mae Discount Notes 0.050% 12/14/11 154,545 154,542 2 Fannie Mae Discount Notes 0.040% 1/4/12 200,000 199,992 2 Fannie Mae Discount Notes 0.050% 1/18/12 29,000 28,998 2 Fannie Mae Discount Notes 0.020% 1/26/12 44,960 44,959 3 Federal Home Loan Bank Discount Notes 0.050% 12/14/11 290,000 289,995 3 Federal Home Loan Bank Discount Notes 0.050% 12/16/11 250,000 249,995 3 Federal Home Loan Bank Discount Notes 0.030% 12/20/11 26,000 26,000 3 Federal Home Loan Bank Discount Notes 0.040%–0.065% 12/23/11 81,223 81,221 3 Federal Home Loan Bank Discount Notes 0.020%–0.040% 1/4/12 203,600 203,595 3 Federal Home Loan Bank Discount Notes 0.020%–0.030% 1/6/12 192,000 191,996 3 Federal Home Loan Bank Discount Notes 0.050% 1/11/12 15,140 15,139 3 Federal Home Loan Bank Discount Notes 0.045% 1/13/12 200,000 199,989 3 Federal Home Loan Bank Discount Notes 0.020%–0.060% 1/18/12 38,000 37,998 3 Federal Home Loan Bank Discount Notes 0.020% 1/20/12 140,000 139,996 3 Federal Home Loan Bank Discount Notes 0.020% 1/25/12 10,000 10,000 3 Federal Home Loan Bank Discount Notes 0.035%–0.040% 2/1/12 124,900 124,892 3 Federal Home Loan Bank Discount Notes 0.040%–0.045% 2/3/12 305,000 304,978 3 Federal Home Loan Bank Discount Notes 0.040% 2/10/12 31,500 31,497 3 Federal Home Loan Bank Discount Notes 0.040% 2/15/12 150,000 149,987 3,4 Federal Home Loan Banks 0.227% 1/23/12 95,000 94,997 3,4 Federal Home Loan Banks 0.222% 1/26/12 90,000 89,996 3,4 Federal Home Loan Banks 0.210% 2/3/12 27,000 26,999 2,4 Federal Home Loan Mortgage Corp. 0.205% 12/21/11 350,000 349,990 2,4 Federal Home Loan Mortgage Corp. 0.210% 2/16/12 96,000 95,992 2,4 Federal Home Loan Mortgage Corp. 0.197% 8/24/12 500,000 499,825 2,4 Federal Home Loan Mortgage Corp. 0.195% 2/4/13 290,000 289,826 2,4 Federal Home Loan Mortgage Corp. 0.197% 5/6/13 99,000 98,914 2,4 Federal Home Loan Mortgage Corp. 0.202% 6/17/13 21,000 20,984 2,4 Federal National Mortgage Assn. 0.277% 11/23/12 190,000 189,944 2,4 Federal National Mortgage Assn. 0.287% 12/28/12 250,000 249,945 2,4 Federal National Mortgage Assn. 0.238% 8/12/13 190,000 189,902 2,4 Federal National Mortgage Assn. 0.218% 11/8/13 150,000 149,912 2,4 Federal National Mortgage Assn. 0.218% 11/14/13 214,925 214,800 2 Freddie Mac Discount Notes 0.040%–0.050% 12/12/11 173,697 173,694 2 Freddie Mac Discount Notes 0.030% 12/13/11 20,604 20,604 2 Freddie Mac Discount Notes 0.040% 1/3/12 250,882 250,873 2 Freddie Mac Discount Notes 0.020% 1/24/12 16,250 16,249 United States Treasury Bill 0.015% 12/1/11 112,209 112,209 United States Treasury Bill 0.030% 12/8/11 1,000,000 999,994 United States Treasury Bill 0.108% 12/15/11 250,000 249,989 United States Treasury Bill 0.095%–0.100% 12/22/11 500,000 499,972 United States Treasury Bill 0.020% 12/29/11 925,498 925,484 United States Treasury Bill 0.015% 1/12/12 650,000 649,989 United States Treasury Bill 0.030%–0.031% 1/19/12 850,000 849,965 United States Treasury Bill 0.020% 1/26/12 500,000 499,984 United States Treasury Bill 0.010% 2/2/12 800,000 799,986 United States Treasury Bill 0.010% 2/9/12 100,000 99,998 United States Treasury Bill 0.010%–0.013% 2/16/12 650,000 649,984 United States Treasury Bill 0.015%–0.017% 2/23/12 950,000 949,966 United States Treasury Bill 0.027%–0.030% 3/1/12 1,000,000 999,926 Total U.S. Goverment and Agency Obligations (Cost $13,802,161) Commercial Paper (17.7%) Finance - Auto (0.9%) American Honda Finance Corp. 0.220% 12/2/11 32,600 32,600 American Honda Finance Corp. 0.220% 12/5/11 14,000 14,000 American Honda Finance Corp. 0.230% 12/12/11 22,250 22,248 American Honda Finance Corp. 0.230% 12/19/11 13,500 13,498 American Honda Finance Corp. 0.230% 1/9/12 23,700 23,694 American Honda Finance Corp. 0.210% 1/17/12 9,500 9,497 American Honda Finance Corp. 0.210% 1/18/12 6,500 6,498 American Honda Finance Corp. 0.210% 1/19/12 11,500 11,497 American Honda Finance Corp. 0.240% 2/2/12 15,500 15,494 American Honda Finance Corp. 0.270% 2/13/12 16,900 16,891 American Honda Finance Corp. 0.240% 2/14/12 13,000 12,994 American Honda Finance Corp. 0.240% 2/15/12 7,500 7,496 American Honda Finance Corp. 0.250% 2/22/12 8,500 8,495 Toyota Motor Credit Corp. 0.260% 1/4/12 6,500 6,498 Finance - Other (5.3%) 5 Chariot Funding LLC 0.220% 1/11/12 21,500 21,495 5 Chariot Funding LLC 0.220% 1/18/12 18,000 17,995 5 Chariot Funding LLC 0.220% 1/19/12 8,600 8,597 5 Chariot Funding LLC 0.240% 2/6/12 50,000 49,978 General Electric Capital Corp. 0.250% 2/2/12 150,000 149,934 General Electric Capital Services Inc. 0.230% 1/25/12 75,000 74,974 5 Govco LLC 0.300% 12/5/11 35,900 35,899 5 Govco LLC 0.300% 12/9/11 36,000 35,998 5 Govco LLC 0.300% 12/14/11 75,000 74,992 5 Govco LLC 0.300% 12/15/11 36,000 35,996 5 Govco LLC 0.300% 12/16/11 25,000 24,997 5 Govco LLC 0.300% 12/19/11 130,000 129,980 5 Govco LLC 0.330% 1/4/12 20,000 19,994 5 Govco LLC 0.360% 2/13/12 35,000 34,974 5 Govco LLC 0.410% 2/21/12 25,300 25,276 5 Govco LLC 0.410% 2/22/12 16,000 15,985 5 Govco LLC 0.420% 2/23/12 25,000 24,975 5 Old Line Funding LLC 0.230% 12/7/11 50,000 49,998 5 Old Line Funding LLC 0.220% 12/9/11 14,400 14,399 5 Old Line Funding LLC 0.220% 12/12/11 20,500 20,499 5 Old Line Funding LLC 0.220% 12/14/11 11,000 10,999 5 Old Line Funding LLC 0.220% 1/4/12 114,926 114,902 5 Old Line Funding LLC 0.230% 1/6/12 30,042 30,035 5 Old Line Funding LLC 0.220% 1/17/12 89,036 89,010 5 Old Line Funding LLC 0.220% 1/18/12 20,078 20,072 5 Old Line Funding LLC 0.220% 1/20/12 30,000 29,991 5 Old Line Funding LLC 0.220% 1/23/12 7,500 7,497 5 Old Line Funding LLC 0.220% 1/30/12 24,604 24,595 5 Old Line Funding LLC 0.230% 2/6/12 22,000 21,991 5 Old Line Funding LLC 0.220% 2/14/12 22,500 22,490 Foreign Banks (4.7%) 5 Australia & New Zealand Banking Group, Ltd. 0.270% 12/21/11 100,000 99,985 5 Australia & New Zealand Banking Group, Ltd. 0.280% 1/5/12 210,000 209,943 5 Australia & New Zealand Banking Group, Ltd. 0.250% 1/27/12 23,000 22,991 5 Commonwealth Bank of Australia 0.300% 12/15/11 40,000 39,995 5 National Australia Funding Delaware Inc. 0.280% 12/1/11 42,780 42,780 5 Westpac Banking Corp. 0.250% 12/1/11 200,000 200,000 5 Westpac Banking Corp. 0.280% 12/7/11 200,000 199,991 5 Westpac Banking Corp. 0.280% 12/20/11 200,000 199,970 5 Westpac Banking Corp. 0.300% 3/1/12 80,000 79,939 Foreign Industrial (0.7%) 5 Nestle Capital Corp. 0.090% 12/5/11 11,500 11,500 5 Nestle Capital Corp. 0.110% 2/9/12 11,200 11,197 5 Novartis Finance Corp. 0.100% 12/1/11 25,500 25,500 5 Novartis Finance Corp. 0.090% 12/2/11 13,500 13,500 5 Novartis Finance Corp. 0.100% 12/5/11 26,500 26,500 5 Novartis Finance Corp. 0.100% 12/6/11 24,000 24,000 5 Novartis Finance Corp. 0.100% 12/7/11 25,000 24,999 5 Total Capital Canada, Ltd. 0.110% 1/27/12 25,000 24,996 Industrial (6.1%) General Electric Co. 0.140% 12/5/11 250,000 249,996 General Electric Co. 0.140% 12/6/11 250,000 249,995 General Electric Co. 0.110% 12/7/11 60,000 59,999 5 Johnson & Johnson 0.080% 1/11/12 42,000 41,996 5 Procter & Gamble Co. 0.100% 1/19/12 6,500 6,499 5 Procter & Gamble Co. 0.090% 1/20/12 12,550 12,548 5 Procter & Gamble Co. 0.090% 1/25/12 21,000 20,997 5 Procter & Gamble Co. 0.080% 1/26/12 50,000 49,994 5 Procter & Gamble Co. 0.100% 2/6/12 39,500 39,493 5 Procter & Gamble Co. 0.110% 2/9/12 25,750 25,744 5 Procter & Gamble Co. 0.090% 2/14/12 140,000 139,974 5 Procter & Gamble Co. 0.110% 3/1/12 17,600 17,595 5 Procter & Gamble Co. 0.120% 3/2/12 14,000 13,996 5 The Coca-Cola Co. 0.130% 12/12/11 21,200 21,199 5 The Coca-Cola Co. 0.120% 12/13/11 35,600 35,599 5 The Coca-Cola Co. 0.120% 12/14/11 17,900 17,899 5 The Coca-Cola Co. 0.120% 12/15/11 17,900 17,899 5 The Coca-Cola Co. 0.130% 12/19/11 38,200 38,197 5 The Coca-Cola Co. 0.150% 1/18/12 24,500 24,495 5 The Coca-Cola Co. 0.150% 1/19/12 9,000 8,998 5 The Coca-Cola Co. 0.150% 1/20/12 25,500 25,495 5 The Coca-Cola Co. 0.140% 1/23/12 31,000 30,994 5 The Coca-Cola Co. 0.120% 1/24/12 34,800 34,794 5 The Coca-Cola Co. 0.120% 1/25/12 14,000 13,997 5 The Coca-Cola Co. 0.120% 1/26/12 6,000 5,999 5 The Coca-Cola Co. 0.130% 2/2/12 17,000 16,996 5 The Coca-Cola Co. 0.130% 2/6/12 26,500 26,494 5 The Coca-Cola Co. 0.120% 2/14/12 20,900 20,895 5 The Coca-Cola Co. 0.120% 2/15/12 57,000 56,986 5 Wal-Mart Stores, Inc. 0.090% 12/16/11 9,350 9,350 5 Wal-Mart Stores, Inc. 0.070% 12/20/11 14,000 13,999 5 Wal-Mart Stores, Inc. 0.080% 1/9/12 71,500 71,494 Total Commercial Paper (Cost $4,118,308) Certificates of Deposit (15.7%) Domestic Banks (2.5%) Branch Banking & Trust Co. 0.270% 1/3/12 53,300 53,300 Branch Banking & Trust Co. 0.240% 1/4/12 47,000 47,000 Branch Banking & Trust Co. 0.240% 1/5/12 36,600 36,600 Branch Banking & Trust Co. 0.240% 1/9/12 86,600 86,600 Branch Banking & Trust Co. 0.230% 1/17/12 43,000 43,000 Branch Banking & Trust Co. 0.230% 1/18/12 34,000 34,000 Branch Banking & Trust Co. 0.230% 2/24/12 50,600 50,600 State Street Bank & Trust Co. 0.250% 12/7/11 90,000 90,000 State Street Bank & Trust Co. 0.250% 12/12/11 150,000 150,000 Eurodollar Certificates of Deposit (6.3%) Australia & New Zealand Banking Group, Ltd. 0.300% 1/25/12 125,000 125,000 Australia & New Zealand Banking Group, Ltd. 0.400% 3/2/12 200,000 200,000 Commonwealth Bank of Australia 0.300% 12/7/11 125,000 125,000 Commonwealth Bank of Australia 0.270% 1/23/12 100,000 100,000 Commonwealth Bank of Australia 0.330% 2/6/12 75,000 75,000 Commonwealth Bank of Australia 0.350% 2/14/12 100,000 100,000 Commonwealth Bank of Australia 0.340% 2/17/12 150,000 150,000 Commonwealth Bank of Australia 0.350% 2/22/12 75,000 75,000 National Australia Bank Ltd. 0.300% 12/1/11 110,000 110,000 National Australia Bank Ltd. 0.270% 1/20/12 90,000 90,000 National Australia Bank Ltd. 0.320% 2/1/12 100,000 100,000 National Australia Bank Ltd. 0.350% 2/2/12 150,000 150,000 National Australia Bank Ltd. 0.350% 2/7/12 60,000 60,000 Yankee Certificates of Deposit (6.9%) Bank of Montreal (Chicago Branch) 0.250% 1/6/12 150,000 150,000 Bank of Montreal (Chicago Branch) 0.200% 2/1/12 150,000 150,000 Bank of Montreal (Chicago Branch) 0.230% 3/1/12 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.290% 12/6/11 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.300% 12/19/11 45,000 45,000 Bank of Nova Scotia (Houston Branch) 0.290% 1/4/12 75,000 75,000 Bank of Nova Scotia (Houston Branch) 0.290% 1/17/12 100,000 100,000 Bank of Nova Scotia (Houston Branch) 0.310% 1/31/12 135,000 135,000 Bank of Nova Scotia (Houston Branch) 0.300% 2/10/12 13,475 13,474 Bank of Nova Scotia (Houston Branch) 0.300% 2/15/12 180,000 180,000 National Australia Bank (New York Branch) 0.405% 4/20/12 113,000 113,000 Toronto Dominion Bank (New York Branch) 0.230% 2/3/12 35,000 35,000 Toronto Dominion Bank (New York Branch) 0.230% 2/6/12 87,000 87,000 Toronto Dominion Bank (New York Branch) 0.210% 2/15/12 100,000 100,002 Westpac Banking Corp. (New York Branch) 0.409% 5/3/12 125,000 125,000 Total Certificates of Deposit (Cost $3,659,576) Repurchase Agreements (5.9%) Barclays Capital Inc. (Dated 11/30/11, Repurchase Value $76,498,000, collateralized by Treasury Inflation Indexed Note/Bond, 3.875%, 4/15/29) 0.100% 12/1/11 76,498 76,498 Goldman Sachs & Co. (Dated 11/30/11, Repurchase Value $200,001,000, collateralized by Federal Home Loan Mortgage Corp., 2.500%- 6.250%, 5/27/16-7/15/32) 0.110% 12/1/11 200,000 200,000 JPMorgan Securities LLC (Dated 11/30/11, Repurchase Value $200,000,000, collateralized by United States Treasury Note/Bond, 1.375%, 11/30/18) 0.070% 12/1/11 200,000 200,000 Merrill Lynch Pierce Fenner & Smith (Dated 11/30/11, Repurchase Value $200,000,000, collateralized by United States Treasury Note/Bond, 0.375%- 1.375%, 11/15/14-11/30/15) 0.080% 12/1/11 200,000 200,000 RBC Capital Markets LLC (Dated 11/30/11, Repurchase Value $403,833,000, collateralized by United States Treasury Note/Bond, 1.375%- 4.250%, 9/30/12-2/28/17) 0.050% 12/1/11 403,832 403,832 RBS Securities, Inc. (Dated 11/30/11, Repurchase Value $288,038,000, collateralized by United States Treasury Note/Bond, 2.625%- 4.250%, 4/30/18-11/15/40) 0.090% 12/1/11 288,037 288,037 Total Repurchase Agreements (Cost $1,368,367) Shares Money Market Fund (1.6%) 6 Vanguard Municipal Cash Management Fund (Cost $373,604) 0.119% 373,603,826 373,604 Face Amount ($000) Tax-Exempt Municipal Bonds (3.9%) Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.100% 12/7/11 7,500 7,500 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 12/7/11 7,190 7,190 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 12/7/11 9,820 9,820 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.140% 12/7/11 7,000 7,000 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.040% 12/7/11 4,000 4,000 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.050% 12/7/11 8,800 8,800 Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.090% 12/7/11 5,000 5,000 Buffalo NY Municipal Water System Revenue VRDO 0.100% 12/7/11 2,870 2,870 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 12/7/11 5,090 5,090 California Housing Finance Agency Home Mortgage Revenue VRDO 0.110% 12/7/11 2,400 2,400 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.110% 12/7/11 5,400 5,400 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.090% 12/7/11 2,000 2,000 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.110% 12/7/11 6,000 6,000 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.120% 12/7/11 5,320 5,320 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.140% 12/7/11 2,300 2,300 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.110% 12/7/11 2,750 2,750 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.140% 12/7/11 3,900 3,900 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.080% 12/7/11 9,800 9,800 Curators of the University of Missouri System Facilities Revenue VRDO 0.120% 12/7/11 5,365 5,365 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.130% 12/7/11 18,000 18,000 District of Columbia Revenue (George Washington University) VRDO 0.140% 12/7/11 5,600 5,600 District of Columbia Revenue (Georgetown University) VRDO 0.130% 12/7/11 11,575 11,575 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.150% 12/7/11 2,300 2,300 Greenville County SC Hospital System Revenue VRDO 0.100% 12/7/11 2,750 2,750 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.100% 12/7/11 2,515 2,515 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.110% 12/7/11 11,000 11,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.060% 12/7/11 1,900 1,900 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.120% 12/7/11 4,050 4,050 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.140% 12/7/11 3,700 3,700 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.100% 12/7/11 5,380 5,380 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.050% 12/7/11 3,700 3,700 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.110% 12/7/11 4,395 4,395 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.150% 12/7/11 4,500 4,500 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.120% 12/7/11 2,855 2,855 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.110% 12/7/11 3,400 3,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.150% 12/7/11 5,400 5,400 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.120% 12/7/11 9,720 9,720 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.100% 12/7/11 4,765 4,765 Jacksonville FL Capital Project Revenue VRDO 0.120% 12/7/11 5,600 5,600 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.080% 12/7/11 7,910 7,910 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.130% 12/7/11 4,145 4,145 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.120% 12/7/11 3,500 3,500 Los Angeles CA Wastewater System Revenue VRDO 0.070% 12/7/11 6,000 6,000 Los Angeles CA Wastewater System Revenue VRDO 0.070% 12/7/11 5,100 5,100 Los Angeles CA Wastewater System Revenue VRDO 0.100% 12/7/11 4,500 4,500 Los Angeles CA Wastewater System Revenue VRDO 0.110% 12/7/11 8,100 8,100 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.070% 12/7/11 4,500 4,500 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.080% 12/7/11 12,600 12,600 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.130% 12/7/11 3,225 3,225 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.110% 12/7/11 3,400 3,400 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.070% 12/7/11 9,700 9,700 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.100% 12/7/11 9,110 9,110 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.100% 12/7/11 5,200 5,200 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.110% 12/7/11 2,385 2,385 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.100% 12/7/11 9,900 9,900 Michigan Higher Education Facilities Authority Revenue (Albion College) VRDO 0.120% 12/7/11 3,130 3,130 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.110% 12/7/11 7,900 7,900 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.120% 12/7/11 4,715 4,715 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.060% 12/7/11 6,800 6,800 Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project) VRDO 0.110% 12/7/11 1,600 1,600 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) VRDO 0.080% 12/7/11 19,730 19,730 Nassau NY Health Care Corp. VRDO 0.090% 12/7/11 3,310 3,310 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.130% 12/7/11 3,200 3,200 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 12/7/11 5,200 5,200 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.090% 12/7/11 7,800 7,800 New York City NY GO VRDO 0.080% 12/7/11 7,175 7,175 New York City NY GO VRDO 0.100% 12/7/11 7,500 7,500 New York City NY GO VRDO 0.110% 12/7/11 2,500 2,500 New York City NY GO VRDO 0.110% 12/7/11 6,400 6,400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.080% 12/7/11 10,400 10,400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.080% 12/7/11 5,300 5,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.110% 12/7/11 1,800 1,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.110% 12/7/11 8,400 8,400 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.110% 12/7/11 4,425 4,425 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.100% 12/7/11 6,400 6,400 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.100% 12/7/11 6,265 6,265 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.080% 12/7/11 10,750 10,750 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.110% 12/7/11 4,460 4,460 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.090% 12/7/11 4,600 4,600 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.120% 12/7/11 9,400 9,400 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.080% 12/7/11 7,500 7,500 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.120% 12/7/11 3,700 3,700 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.100% 12/7/11 8,500 8,500 New York State Housing Finance Agency Housing Revenue (330 West 39th Street) VRDO 0.140% 12/7/11 6,100 6,100 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.110% 12/7/11 2,700 2,700 New York State Housing Finance Agency Housing Revenue (Clinton Green - South) VRDO 0.120% 12/7/11 3,850 3,850 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.120% 12/7/11 7,755 7,755 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.120% 12/7/11 6,800 6,800 New York State Housing Finance Agency Revenue (Gotham West Housing) VRDO 0.080% 12/7/11 5,500 5,500 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 12/7/11 2,300 2,300 North Texas Tollway Authority System Revenue VRDO 0.120% 12/7/11 8,450 8,450 Oakland University of Michigan Revenue VRDO 0.130% 12/7/11 2,100 2,100 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.100% 12/7/11 3,085 3,085 Ohio GO VRDO 0.070% 12/7/11 7,430 7,430 Ohio GO VRDO 0.070% 12/7/11 2,500 2,500 Ohio State University General Receipts Revenue VRDO 0.070% 12/7/11 7,600 7,600 Ohio State University General Receipts Revenue VRDO 0.070% 12/7/11 23,400 23,400 Ohio State University General Receipts Revenue VRDO 0.100% 12/7/11 1,400 1,400 7 Oregon GO TOB VRDO 0.110% 12/1/11 21,100 21,100 Oregon Health Sciences University Revenue VRDO 0.120% 12/7/11 2,850 2,850 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.090% 12/7/11 11,400 11,400 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.110% 12/7/11 14,200 14,200 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.100% 12/7/11 2,000 2,000 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.120% 12/7/11 3,010 3,010 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.110% 12/7/11 3,250 3,250 San Antonio TX Electric & Gas Systems Revenue VRDO 0.190% 12/7/11 11,170 11,170 South Dakota Health & Educational Facilities Authority Revenue (Avera Health) VRDO 0.110% 12/7/11 6,800 6,800 South Placer CA Wastewater Authority Revenue VRDO 0.060% 12/7/11 2,450 2,450 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.100% 12/7/11 2,900 2,900 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.130% 12/7/11 4,400 4,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.120% 12/7/11 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.120% 12/7/11 10,100 10,100 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.150% 12/7/11 5,825 5,825 7 Texas GO TOB VRDO 0.110% 12/1/11 35,000 35,000 7 Texas GO TOB VRDO 0.110% 8/30/12 24,000 24,000 7 Texas GO TOB VRDO 0.110% 8/30/12 4,550 4,550 7 Texas GO TOB VRDO 0.110% 8/30/12 27,860 27,860 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.100% 12/7/11 5,200 5,200 University of Alabama Birmingham Hospital Revenue VRDO 0.120% 12/7/11 5,600 5,600 University of South Florida Financing Corp. COP VRDO 0.120% 12/7/11 10,200 10,200 University of Texas Permanent University Fund Revenue VRDO 0.040% 12/7/11 16,300 16,300 University of Texas Permanent University Fund Revenue VRDO 0.050% 12/7/11 25,500 25,500 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.120% 12/7/11 4,500 4,500 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.120% 12/7/11 3,750 3,750 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.110% 12/7/11 1,700 1,700 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.150% 12/7/11 4,700 4,700 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.150% 12/7/11 3,200 3,200 7 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.150% 12/7/11 2,700 2,700 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.120% 12/7/11 3,600 3,600 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.090% 12/7/11 9,500 9,500 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.110% 12/7/11 1,600 1,600 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.130% 12/7/11 1,300 1,300 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.110% 12/7/11 6,200 6,200 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.070% 12/7/11 5,000 5,000 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.110% 12/7/11 7,475 7,475 Total Tax-Exempt Municipal Bonds (Cost $902,405) Face Market Maturity Amount Value Coupon Date ($000) ($000) Taxable Municipal Bonds (0.0%) 7 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.310% 12/7/11 2,855 2,855 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.310% 12/7/11 2,800 2,800 7 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.310% 12/7/11 1,500 1,500 Total Taxable Municipal Bonds (Cost $7,155) Total Investments (104.2%) (Cost $24,231,576) Other Assets and Liabilities-Net (-4.2%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At November 30, 2011, the aggregate value of these securities was $3,132,010,000, representing 13.5% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, the aggregate value of these securities was $122,365,000, representing 0.5% of net assets. COP—Certificate of Participation. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at the fund’s net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Municipal Cash Management Fund Schedule of Investments As of November 30, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.5%) Alabama (0.5%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.170% 12/7/11 12,550 12,550 Pell City AL Special Care Facilities Financing Authority Revenue (Noland Health Services Inc.) VRDO 0.140% 12/7/11 LOC 5,000 5,000 Alaska (0.5%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.160% 12/7/11 16,620 16,620 Arizona (0.7%) Arizona Board Regents Arizona State University System Revenue VRDO 0.080% 12/7/11 LOC 24,665 24,665 California (9.3%) 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.180% 12/7/11 7,500 7,500 1 California Department of Veteran Affairs Revenue TOB VRDO 0.170% 12/7/11 10,000 10,000 California GO VRDO 0.080% 12/7/11 LOC 4,000 4,000 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.110% 12/7/11 LOC 5,305 5,305 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.110% 12/7/11 LOC 3,705 3,705 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.080% 12/7/11 LOC 3,300 3,300 California RAN 2.000% 5/24/12 10,000 10,078 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.120% 12/7/11 9,950 9,950 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.130% 12/7/11 LOC 12,625 12,625 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.200% 12/7/11 6,230 6,230 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.140% 12/7/11 9,000 9,000 1 East Side CA Union High School District GO TOB VRDO 0.150% 12/7/11 LOC 2,200 2,200 1 Foothill-De Anza CA Community College District GOTOB VRDO 0.180% 12/7/11 7,500 7,500 Hayward CA Housing Authority Multifamily Housing Revenue (Barrington Hills Apartments) VRDO 0.090% 12/7/11 LOC 13,550 13,550 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.110% 12/1/11 20,000 20,000 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 0.140% 12/1/11 LOC 2,247 2,247 Livermore CA COP VRDO 0.130% 12/7/11 LOC 4,825 4,825 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Livermore Independent Senior Apartments) VRDO 0.110% 12/7/11 LOC 6,640 6,640 Los Angeles CA Department of Water & Power Revenue VRDO 0.100% 12/7/11 11,185 11,185 1 Los Angeles CA GO TOB VRDO 0.110% 12/1/11 25,145 25,145 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue VRDO 0.110% 12/1/11 55,300 55,300 Los Angeles County CA TRAN 2.500% 2/29/12 20,000 20,106 1 Rancho Santiago CA Community College District GO TOB VRDO 0.130% 12/7/11 (4) 8,795 8,795 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.090% 12/7/11 13,330 13,330 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.140% 12/7/11 13,600 13,600 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 12/7/11 5,000 5,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.140% 12/7/11 5,000 5,000 1 San Marcos CA Public Facilities Authority Tax Allocation Revenue TOB VRDO 0.110% 12/1/11 LOC 3,900 3,900 1 San Mateo County CA Community College District GOTOB VRDO 0.150% 12/7/11 15,135 15,135 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.070% 12/7/11 LOC 25,800 25,800 Colorado (4.1%) Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.110% 12/1/11 LOC 13,870 13,870 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.110% 12/1/11 LOC 10,860 10,860 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.110% 12/1/11 LOC 2,080 2,080 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.110% 12/1/11 LOC 13,680 13,680 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.110% 12/1/11 LOC 15,995 15,995 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.110% 12/1/11 LOC 12,910 12,910 Colorado Educational & Cultural Facilities Authority Revenue (Oklahoma's Public Radio) VRDO 0.140% 12/7/11 LOC 5,190 5,190 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.110% 12/1/11 10,700 10,700 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.160% 12/7/11 9,995 9,995 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.090% 12/7/11 13,800 13,800 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.120% 12/7/11 12,500 12,500 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.140% 12/7/11 LOC 4,410 4,410 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.140% 12/7/11 LOC 3,530 3,530 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.120% 12/7/11 LOC 16,000 16,000 1 Regional Transportation District of Colorado Sales Tax Revenue TOB VRDO 0.140% 12/7/11 6,790 6,790 Connecticut (0.6%) 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.110% 12/1/11 6,900 6,900 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.140% 12/7/11 10,330 10,330 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.120% 12/1/11 5,600 5,600 Delaware (0.3%) Delaware Economic Development Authority Revenue (Archmere Academy Project) VRDO 0.150% 12/7/11 LOC 9,650 9,650 District of Columbia (0.8%) 1 District of Columbia GO TOB VRDO 0.130% 12/7/11 LOC 21,360 21,360 District of Columbia Revenue (Washington Center for Internships) VRDO 0.150% 12/7/11 LOC 4,800 4,800 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.160% 12/7/11 4,010 4,010 Florida (5.9%) Florida Gulf Coast University Financing Corp. Capital Improvement Revenue (Parking Project) VRDO 0.120% 12/7/11 LOC 5,400 5,400 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.100% 12/7/11 LOC 9,400 9,400 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.130% 12/7/11 LOC 8,000 8,000 Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.120% 12/1/11 LOC 2,690 2,690 Jacksonville FL Capital Project Revenue VRDO 0.120% 12/7/11 LOC 31,295 31,295 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Methodist Refunding Project) VRDO 0.080% 12/1/11 LOC 2,200 2,200 Jacksonville FL Economic Development Commission Special Facility Airport Revenue (Holland Sheltair Aviation Group Project) VRDO 0.150% 12/7/11 LOC 8,350 8,350 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 12/7/11 13,400 13,400 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 12/7/11 LOC 17,315 17,315 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.120% 12/7/11 4,760 4,760 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.120% 12/7/11 5,475 5,475 Jacksonville FL Transportation Revenue VRDO 0.150% 12/7/11 LOC 10,655 10,655 Miami-Dade County FL Industrial Development Authority Revenue (American Public Media Group Project)VRDO 0.150% 12/1/11 LOC 17,340 17,340 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.120% 12/7/11 LOC 31,400 31,400 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.080% 12/7/11 LOC 10,000 10,000 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.100% 12/1/11 LOC 16,325 16,325 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) VRDO 0.090% 12/1/11 LOC 6,015 6,015 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.130% 12/7/11 LOC 5,400 5,400 West Orange FL Healthcare District Revenue VRDO 0.120% 12/7/11 LOC 12,500 12,500 Georgia (2.2%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.120% 12/7/11 LOC 12,500 12,500 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.120% 12/7/11 LOC 5,000 5,000 1 Georgia GO TOB VRDO 0.160% 12/7/11 11,570 11,570 1 Gwinnett County GA School District GO TOB VRDO 0.130% 12/7/11 13,455 13,455 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.100% 12/7/11 LOC 5,000 5,000 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.080% 12/7/11 4,000 4,000 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.100% 12/7/11 11,200 11,200 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.100% 12/7/11 12,100 12,100 South Fulton GA Municipal Regional Water & Sewer Authority Water Revenue VRDO 0.130% 12/7/11 LOC 6,900 6,900 Hawaii (0.2%) 1 Honolulu HI City & County GO TOB VRDO 0.170% 12/7/11 7,700 7,700 Idaho (1.6%) Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.120% 12/7/11 LOC 41,775 41,775 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.120% 12/7/11 LOC 16,995 16,995 Illinois (9.2%) Chicago IL Board of Education GO VRDO 0.110% 12/7/11 LOC 27,000 27,000 1 Chicago IL GO TOB VRDO 0.130% 12/7/11 14,355 14,355 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.160% 12/7/11 14,940 14,940 Chicago IL Wastewater Transmission Revenue VRDO 0.090% 12/1/11 LOC 19,800 19,800 Chicago IL Wastewater Transmission Revenue VRDO 0.090% 12/1/11 LOC 19,600 19,600 1 Chicago IL Water Revenue TOB VRDO 0.160% 12/7/11 7,795 7,795 Chicago IL Water Revenue VRDO 0.120% 12/7/11 LOC 3,150 3,150 Chicago IL Water Revenue VRDO 0.170% 12/7/11 LOC 26,325 26,325 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.120% 12/7/11 LOC 22,000 22,000 Illinois Educational Facilities Authority Revenue (University of Chicago) VRDO 0.110% 12/7/11 11,718 11,718 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.090% 12/7/11 6,365 6,365 Illinois Finance Authority Revenue (Bradley University) VRDO 0.110% 12/7/11 LOC 4,000 4,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.110% 12/7/11 LOC 10,000 10,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.090% 12/1/11 36,285 36,285 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.090% 12/1/11 39,490 39,490 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.110% 12/7/11 26,617 26,617 Illinois Health Facilities Authority Revenue (Northwestern Memorial Hospital) VRDO 0.090% 12/1/11 16,000 16,000 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.140% 12/7/11 15,105 15,105 1 Illinois Sales Tax Revenue TOB VRDO 0.160% 12/7/11 18,000 18,000 Indiana (0.9%) Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.100% 12/7/11 LOC 15,900 15,900 1 Indiana Finance Authority Highway Revenue TOB VRDO 0.130% 12/7/11 14,505 14,505 Purdue University Indiana COP VRDO 0.070% 12/7/11 4,090 4,090 Iowa (0.5%) Iowa Higher Education Loan Authority Revenue Private College Facility (St. Ambrose University Project) VRDO 0.150% 12/1/11 LOC 20,000 20,000 Kentucky (1.6%) Christian County KY Association County Leasing Program Revenue VRDO 0.090% 12/1/11 LOC 13,790 13,790 Christian County KY Association County Leasing Program Revenue VRDO 0.090% 12/1/11 LOC 13,865 13,865 Christian County KY Association County Leasing Program Revenue VRDO 0.090% 12/1/11 LOC 10,300 10,300 Shelby County KY GO VRDO 0.090% 12/1/11 LOC 3,895 3,895 Trimble County KY Association of Counties Leasing Trust Lease Program Revenue VRDO 0.090% 12/1/11 LOC 17,460 17,460 Louisiana (1.7%) Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.110% 12/7/11 LOC 7,000 7,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.120% 12/7/11 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.140% 12/7/11 LOC 24,345 24,345 Maryland (0.9%) Baltimore County MD BAN 2.500% 12/17/12 30,000 30,705 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.100% 12/7/11 LOC 4,205 4,205 Massachusetts (4.1%) Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.090% 12/7/11 9,200 9,200 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.100% 12/7/11 9,000 9,000 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.100% 12/1/11 LOC 6,400 6,400 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.090% 12/7/11 LOC 15,100 15,100 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.140% 12/7/11 LOC 9,210 9,210 Massachusetts GO 2.000% 5/31/12 25,000 25,227 1 Massachusetts GO TOB VRDO 0.130% 12/7/11 4,800 4,800 1 Massachusetts GO TOB VRDO 0.140% 12/7/11 18,455 18,455 Massachusetts GO VRDO 0.100% 12/7/11 32,000 32,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.070% 12/1/11 7,800 7,800 Massachusetts Water Resources Authority Revenue VRDO 0.090% 12/7/11 3,000 3,000 Massachusetts Water Resources Authority Revenue VRDO 0.120% 12/7/11 10,000 10,000 Michigan (1.4%) Green Lake Township MI Economic Development Corp. Revenue (Interlochen Center for the Arts Project) VRDO 0.090% 12/1/11 LOC 15,100 15,100 Michigan Strategic Fund Limited Obligation Revenue (Henry Ford Museum) VRDO 0.120% 12/1/11 LOC 11,250 11,250 Oakland University of Michigan Revenue VRDO 0.130% 12/7/11 LOC 11,500 11,500 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.070% 12/7/11 4,800 4,800 University of Michigan Hospital Revenue VRDO 0.070% 12/1/11 2,600 2,600 1 Wayne State University Michigan Revenue TOB VRDO 0.110% 12/1/11 4,995 4,995 Minnesota (0.4%) Hennepin County MN GO VRDO 0.100% 12/7/11 4,605 4,605 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.200% 12/1/11 (4) 6,600 6,600 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.130% 12/7/11 3,000 3,000 Mississippi (1.6%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.060% 12/1/11 7,940 7,940 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.100% 12/7/11 15,000 15,000 Mississippi Business Finance Corp. Revenue (Promenade D'Iberville Project) VRDO 0.150% 12/7/11 LOC 7,390 7,390 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.140% 12/7/11 LOC 12,525 12,525 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.140% 12/7/11 LOC 5,400 5,400 Mississippi GO (Nissan Project) VRDO 0.130% 12/7/11 8,880 8,880 Missouri (1.6%) Curators of the University of Missouri System Facilities Revenue VRDO 0.070% 12/1/11 5,975 5,975 Curators of the University of Missouri System Facilities Revenue VRDO 0.120% 12/7/11 29,485 29,485 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.100% 12/7/11 8,450 8,450 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.090% 12/7/11 LOC 15,440 15,440 Nebraska (1.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.130% 12/7/11 9,910 9,910 Douglas County NE Hospital Authority No. 2 Health Facilities Revenue (Children's Hospital Obligated Group) VRDO 0.150% 12/1/11 LOC 5,050 5,050 1 Nebraska Public Power District Revenue TOB VRDO 0.130% 12/7/11 LOC 24,490 24,490 1 Nebraska Public Power District Revenue TOB VRDO 0.150% 12/7/11 (13) 5,000 5,000 Nevada (0.2%) 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.140% 12/7/11 7,595 7,595 New Hampshire (0.4%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) VRDO 0.100% 12/7/11 LOC 14,095 14,095 New Jersey (0.1%) New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.090% 12/1/11 LOC 4,900 4,900 New Mexico (2.4%) New Mexico Finance Authority Transportation Revenue VRDO 0.100% 12/7/11 LOC 37,840 37,840 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.160% 12/7/11 10,000 10,000 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.130% 12/7/11 19,480 19,480 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.130% 12/7/11 10,565 10,565 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.130% 12/7/11 9,970 9,970 New York (10.8%) 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.140% 12/7/11 16,000 16,000 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.150% 12/7/11 8,000 8,000 Metropolitan New York Transportation Authority Revenue VRDO 0.110% 12/7/11 LOC 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.100% 12/7/11 6,000 6,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.100% 12/7/11 30,000 30,000 New York City NY GO VRDO 0.070% 12/1/11 6,000 6,000 New York City NY GO VRDO 0.070% 12/1/11 LOC 14,000 14,000 New York City NY GO VRDO 0.070% 12/1/11 4,900 4,900 New York City NY GO VRDO 0.070% 12/1/11 5,000 5,000 New York City NY GO VRDO 0.070% 12/1/11 LOC 7,165 7,165 New York City NY GO VRDO 0.080% 12/1/11 LOC 16,395 16,395 New York City NY GO VRDO 0.080% 12/7/11 LOC 28,315 28,315 New York City NY GO VRDO 0.080% 12/7/11 LOC 6,465 6,465 New York City NY GO VRDO 0.110% 12/7/11 LOC 4,250 4,250 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Columbus Apartments) VRDO 0.080% 12/7/11 LOC 18,500 18,500 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.110% 12/1/11 17,500 17,500 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.110% 12/1/11 6,000 6,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 12/1/11 24,705 24,705 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 12/1/11 4,100 4,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.130% 12/1/11 4,500 4,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 12/7/11 18,000 18,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.140% 12/7/11 5,535 5,535 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.100% 12/7/11 29,400 29,400 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.070% 12/1/11 5,985 5,985 New York City Transitional Finance Authority Revenue VRDO 0.070% 12/1/11 6,000 6,000 New York Liberty Development Corp. Revenue PUT 0.270% 8/8/12 15,000 15,000 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.140% 12/7/11 8,535 8,535 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.100% 12/7/11 LOC 8,700 8,700 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.160% 12/7/11 7,770 7,770 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.100% 12/7/11 LOC 4,100 4,100 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.090% 12/7/11 LOC 10,500 10,500 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.130% 12/7/11 5,000 5,000 New York State Local Government Assistance Corp. Revenue VRDO 0.100% 12/7/11 9,100 9,100 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.120% 12/7/11 8,400 8,400 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.110% 12/7/11 LOC 5,600 5,600 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.120% 12/7/11 LOC 10,000 10,000 North Carolina (3.7%) Cary NC GO VRDO 0.090% 12/7/11 3,345 3,345 1 Charlotte NC COP TOB VRDO 0.140% 12/7/11 5,545 5,545 Charlotte NC Water & Sewer System Revenue VRDO 0.120% 12/7/11 9,800 9,800 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.120% 12/7/11 21,415 21,415 Forsyth County NC GO VRDO 0.150% 12/7/11 18,520 18,520 Mecklenburg County NC COP VRDO 0.150% 12/7/11 4,200 4,200 North Carolina Capital Facilities Finance Agency Recreational Facilities Revenue (YMCA of Greater Winston-Salem) VRDO 0.150% 12/7/11 LOC 9,650 9,650 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 12/7/11 LOC 3,540 3,540 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.110% 12/7/11 LOC 1,915 1,915 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.130% 12/7/11 LOC 7,000 7,000 Union County NC GO VRDO 0.130% 12/7/11 6,200 6,200 Union County NC GO VRDO 0.130% 12/7/11 27,270 27,270 Union County NC GO VRDO 0.130% 12/7/11 18,155 18,155 Ohio (7.0%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.140% 12/1/11 LOC 7,100 7,100 1 Cleveland OH Water Works Revenue TOB VRDO 0.140% 12/7/11 16,850 16,850 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.110% 12/7/11 10,000 10,000 Columbus OH GO VRDO 0.100% 12/7/11 5,800 5,800 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.140% 12/7/11 LOC 10,110 10,110 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.130% 12/7/11 LOC 11,115 11,115 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.110% 12/7/11 LOC 1,150 1,150 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.110% 12/7/11 6,100 6,100 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.110% 12/7/11 8,600 8,600 Lancaster Port Authority Ohio Gas Revenue VRDO 0.130% 12/7/11 13,725 13,725 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.160% 12/7/11 2,400 2,400 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.170% 12/7/11 3,600 3,600 Ohio Common Schools GO VRDO 0.080% 12/7/11 5,000 5,000 Ohio Common Schools GO VRDO 0.100% 12/7/11 13,620 13,620 Ohio GO VRDO 0.070% 12/7/11 11,740 11,740 Ohio GO VRDO 0.070% 12/7/11 17,840 17,840 1 Ohio Higher Education GO TOB VRDO 0.130% 12/7/11 5,765 5,765 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.180% 2/6/12 10,800 10,800 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.090% 12/1/11 LOC 10,200 10,200 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.070% 12/1/11 6,900 6,900 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.100% 12/7/11 13,200 13,200 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.120% 12/7/11 LOC 10,275 10,275 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.110% 12/1/11 9,330 9,330 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.140% 12/7/11 3,600 3,600 Ohio Infrastructure Improvement GO VRDO 0.070% 12/7/11 10,885 10,885 Ohio State University General Receipts Revenue VRDO 0.070% 12/7/11 17,145 17,145 Ohio State University General Receipts Revenue VRDO 0.100% 12/7/11 7,500 7,500 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.120% 12/1/11 LOC 6,500 6,500 Oregon (1.6%) Oregon GO (Veterans Welfare) VRDO 0.090% 12/1/11 14,000 14,000 1 Oregon GO TOB VRDO 0.110% 12/1/11 10,500 10,500 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.110% 12/7/11 9,145 9,145 Oregon TAN 2.000% 6/29/12 15,000 15,153 1 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.130% 12/7/11 LOC 10,025 10,025 Pennsylvania (2.6%) Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.090% 12/7/11 4,910 4,910 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.110% 12/7/11 13,490 13,490 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.110% 12/7/11 9,900 9,900 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.090% 12/7/11 LOC 15,290 15,290 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital) VRDO 0.160% 12/1/11 LOC 4,690 4,690 1 Pennsylvania GO TOB VRDO 0.170% 12/7/11 10,055 10,055 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.120% 12/1/11 LOC 26,500 26,500 Philadelphia PA Water & Waste Water Revenue VRDO 0.090% 12/7/11 LOC 9,845 9,845 South Carolina (1.2%) Greenville County SC Hospital System Revenue VRDO 0.100% 12/7/11 LOC 5,000 5,000 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.110% 12/7/11 LOC 17,085 17,085 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.110% 12/7/11 LOC 17,200 17,200 South Carolina Jobs Economic Development Authority Hospital Revenue (Regional Medical Center of Orangeburg & Calhoun Counties) VRDO 0.150% 12/7/11 LOC 5,440 5,440 Tennessee (1.3%) Jackson TN Energy Authority Gas System Revenue VRDO 0.120% 12/7/11 LOC 16,000 16,000 Shelby County TN GO VRDO 0.130% 12/7/11 25,250 25,250 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) TOB VRDO 0.140% 12/7/11 5,000 5,000 Texas (8.1%) 1 Cypress-Fairbanks TX Independent School District GO TOB VRDO 0.110% 12/1/11 4,995 4,995 1 Denton TX Independent School District GO TOB VRDO 0.140% 12/7/11 7,400 7,400 Denton TX Independent School District GO VRDO 0.200% 12/7/11 10,195 10,195 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.070% 12/1/11 12,800 12,800 Harris County TX Cultural Education Facilities Finance Corp. Special Facilities Revenue (Texas Medical Center) VRDO 0.090% 12/1/11 LOC 4,925 4,925 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.090% 12/1/11 LOC 4,420 4,420 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.120% 12/1/11 52,885 52,885 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.070% 12/1/11 12,585 12,585 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.060% 12/7/11 5,000 5,000 1 Houston TX Utility System Revenue TOB VRDO 0.140% 12/7/11 (13) 8,000 8,000 1 Northside TX Independent School District GO TOB VRDO 0.140% 12/7/11 5,225 5,225 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.120% 12/7/11 LOC 7,450 7,450 1 Texas GO TOB VRDO 0.130% 12/7/11 5,995 5,995 1 Texas GO TOB VRDO 0.110% 8/30/12 4,200 4,200 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.130% 12/7/11 LOC 25,050 25,050 Texas TRAN 2.500% 8/30/12 60,000 61,000 Texas TRAN CP 0.210% 3/6/12 10,000 10,000 Texas Transportation Commission Mobility Fund GO VRDO 0.110% 12/7/11 44,975 44,975 1 Texas Transportation Commission Revenue TOB VRDO 0.130% 12/7/11 1,505 1,505 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.130% 12/7/11 9,955 9,955 Utah (2.4%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 12/1/11 35,400 35,400 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 12/1/11 27,300 27,300 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.090% 12/1/11 26,090 26,090 Vermont (0.6%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.100% 12/7/11 LOC 13,600 13,600 Vermont Housing Finance Agency Revenue VRDO 0.100% 12/7/11 10,025 10,025 Virginia (2.2%) Albemarle County VA Economic Development Authority Hospital Revenue (Martha Jefferson Hospital) VRDO 0.130% 12/7/11 LOC 17,850 17,850 Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.140% 12/7/11 LOC 15,650 15,650 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.090% 12/1/11 14,290 14,290 Fairfax County VA Industrial Development Authority Revenue (Fairfax Hospital System Inc.) VRDO 0.130% 12/7/11 2,655 2,655 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.090% 12/7/11 LOC 5,000 5,000 1 University of Virginia Revenue TOB VRDO 0.130% 12/7/11 6,600 6,600 Virginia Commonwealth University Health System Authority Revenue VRDO 0.120% 12/1/11 LOC 4,840 4,840 1 Virginia Public Building Authority Facility Revenue TOB VRDO 0.160% 12/7/11 13,650 13,650 Washington (0.7%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.130% 12/7/11 6,875 6,875 1 King County WA Sewer Revenue TOB VRDO 0.110% 12/1/11 4,200 4,200 1 Seattle WA Water System Revenue TOB VRDO 0.130% 12/7/11 5,060 5,060 1 Washington GO TOB VRDO 0.140% 12/7/11 7,995 7,995 West Virginia (0.5%) West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.110% 12/7/11 LOC 16,570 16,570 Wisconsin (0.9%) Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.100% 12/1/11 LOC 22,700 22,700 Wisconsin Health & Educational Facilities Authority Revenue (Edgewood College) VRDO 0.150% 12/1/11 LOC 6,255 6,255 Wisconsin Health & Educational Facilities Authority Revenue (ProHealth Care Inc. Obligated Group) VRDO 0.150% 12/1/11 LOC 5,715 5,715 Total Investments (98.5%) (Cost $3,619,671) Other Assets and Liabilities-Net (1.5%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, the aggregate value of these securities was $670,535,000, representing 18.2% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. Municipal Cash Management Fund (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments were valued based on Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 20, 2012 VANGUARD CMT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 20, 2012 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011, see File Number 33-23444, Incorporated by Reference.
